Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 269-288 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 269-286, drawn to a method of retrofitting, classified in G21F5/06.
II. Claim 287, drawn to a system for storing nuclear fuel in a storage pool, classified in G21C19/07.
III. Claim 288, drawn to a fuel rack, classified in G21F5/012.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process (I) as claimed can be used to make another and materially different product, such as a system that does not include a storage rack, a base plate, and/or a bearing pad. Additionally, the product (II) as claimed can be made by another and materially different processes, such as a process . 

Inventions I and III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process (I) as claimed can be used to make another and materially different product, such as a system that does not include a base plate, storage tubes, and/or a neutron absorbing plate. Additionally, the product (III) as claimed can be made by another and materially different processes, such as a process in which a neutron absorbing apparatus does not comprise a corner spine.

Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (II) as claimed does not require the particulars of the subcombination as claimed because the combination does not require a plurality of storage tubes and/or a neutron absorbing plate. The subcombination (III) has separate utility such as for use in a system that does not have support columns elevating the base plate and/or does not have a bearing pad.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 

Requirement for Election of Species
This application contains claims directed to patentably distinct species:
A	Species of fuel rack profile:
(B1) Fig. 29 (see [00107]-[00108], [00265])(B2) Fig. 31 (see [00110], [00267])

B	Species of fuel rack:
(B1) Fig. 51 (see [00133], [00310]-[00335])(B2) Fig. 56 (see flow apertures 5313; see [00144], [00336])
(B3) Fig. 64 (see slotted plates 7105; see [00152], [00366]-[00383])
(B4) Fig. 71 (see slotted plates 7305 and flux traps 7309; see [00159], [00384]-[00391])

C	Species of neutron absorber insert:
(C1) Fig. 79 (see [00167], [00433])(C2) Fig. 85 (see [00173], [00433])

D	Species of locking feature:
(D1) Only one wall includes a locking feature (see [00230])(D2) Both walls include a locking feature (see [00230])
E	Species of locking protuberance:
(E1) A locking protuberance is included on both the absorption assembly and the cell wall (see Fig. 18, [00234])(E2) A locking protuberance is included on only one of the absorption assembly and the cell wall (see [00234])

F	Species of coupling the fuel rod storage tubes:
(F1) The tubes are rigidly coupled to upper and/or lower tubesheets (see [00280])(F2) The tubes are movably coupled to the upper and/or lower tubesheets (see [00280])

G	Species of arrangement of neutron-absorbing plates and outer sheath:
(G1) The neutron-absorbing plates are not secured directly to the respective wall plates and the outer sheaths enclose the neutron-absorbing plates ([00322])
(G2) The neutron-absorbing plates are secured directly to the respective wall plates and the outer sheaths are omitted ([00324])
(G3) The neutron-absorbing plates are secured directly to the respective wall plates and the outer sheaths are configured to couple the neutron-absorbing plates to the respective wall plates without enclosing the neutron-absorbing plates ([00324])

H	Species of bearing pad:
(H1) Fig. 25 (see [00104])(H2) Fig. 30 (see [00109])

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single species from each of A, B, C, D, E, F, G, and H. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different word search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646